            2:19-cv-02087-CSB-EIL # 1                 Page 1 of 5                                               E-FILED
                                                                                     Tuesday, 09 April, 2019 03:40:56 PM
                                                                                           Clerk, U.S. District Court, ILCD
                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF ILLINOIS
                                                                                               FILED
tv'or1Q4                c_,~~ff:k}                   ~
____________                                         )
                                                     )
____________                                         )          CIVIL ACTION
(Name of the plaintiff or plaintiffs)                )
                                                     )
                   V.                                )

1,,..,,.J__,_n-.+i_,,,\i£_✓_f£~-\~~"'----4-,_,~o~P__ ~
-a.!Te"-'J.~L_ _ _ _ _ _ ~
                                                     )
____________                                          )
(Name of the defendant or defendants)                 )



                        COMPLAINT OF EMPLOYMENT DISCRIMINATION

I. Plaintiff   •    DOES       •   DOES NOT demand a jury trial.

                                                    I. PARTIES

2. The plaintiff is        ~Jo, V'\0 i             Q_ ,   ?e±hir-e( ) .
whose street address is        l 3 J.,D           rnci C( n      Q1 "     t. >4-f
(city)(,:_J\(lpf\         t?           (state) 'T.J,;l_           (ZIP)   (_Qj ¼'LL
(Plaintiffs telephone number)                <&/11) -         Lo d,)~ I l --io
3. The defendant is            U I'\(\AfiSl~I,, C) Q L-l,l 1, \QC( \             ~
                                                                                                      , whose

street address is       l (JDL/: ,; Cill-+h        Fot.1c-+h, 6-+·, s1~. 3 ID                         ,
(city)   C.,hc~                         (state) lJ    ft (ZIP) lei !S"J.b

(Defendant's telephone number)                9,/i1J- $ :;$ '3       - O<if <t: S:--
4. The alleged discrimination occurred at                 I   a l 4 s\. Is¼ ~+re,f_,+
(city)   Ch.ru\\f:                      (state)    3LL.          (ZIP)    (SJ) ~ o
             2:19-cv-02087-CSB-EIL # 1         Page 2 of 5



5. The plaintiff [check one box]
                was denied employment by the defendant.

   (b   )0      was hired and is still employed by the defendant.

   ( c ) i f was employed but is no longer employed by the defendant.

6. The defendant discriminated against the plaintiff on or about, or beginning on or about,
   (month)    w9Lt.2>t (day) ; a ,(year)d}. D/ 7.
                                        II. JURISDICTION
7. Jurisdiction over this claim is based on 28 U.S.C. § 1331. Plaintiff alleges that the
   defendant(s) discriminated against Plaintiff because of Plaintiff's:
   •    Age (The Age Discrimination in Employment Act, 29 U.S.C. § 621)
  p-{olor (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
   •    Disability (The Americans with Disabilities Act, 42 U.S.C. § 12101 and/or The
                Rehabilitation Act, 29 U.S.C. § 701)
   •    National Origin (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
   •    Race (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
   •    Race (42 U.S.C. § 1981)
 ~ligion (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
  /4x!Gender (Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e)
   •    Sex/Gender (Equal Pay Act, 29 U.S.C. § 206)
  .zf0se of Leave (Family and Medical Leave Act, 29 U.S.C. § 2611)
   •    Other (list): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


8. P!aintiffJt{HAS • HAS NOT filed a charge before the United States Equal Employment
   Opportunity Commission (EEOC) relating to this claim of employment discrimination.
    [Attach a copy of charge to this complaint.]
9. Plaintiff~AS        •   HAS NOT filed a charge before the Illinois Department of Human Rights
   (IDHR) relating to this claim of employment discrimination. [Attach a copy of charge to
    this complaint.]



                                                  2
             2:19-cv-02087-CSB-EIL # 1              Page 3 of 5



10. Plaintif~AS D HAS NOT received a Right to Sue Notice. If yes, Plaintiffs Right to Sue
   Notice was received on or about (date)            O]wc_h,1                                  .
   [Attach copy of Notice of Right to Sue to this complaint.)
                              III. FACTS IN SUPPORT OF CLAIM


11. The defendant intentionally discriminated against Plaintiff [check only those that apply]:

   (a)O         by failing to hire the plaintiff.

   (b),!251     by terminating the plaintiffs employment.

   cc)   •      by failing to promote the plaintiff.

   (d)   •      by failing to stop harassment;

   (e)N         by failing to reasonably accommodate the plaintiffs disabilities.

   (f)l2Q       by failing to reasonably accommodate the plaintiffs religion.

   (g)J:81      by retaliating against the plaintiff because the plaintiff did something to assert
                 rights protected by the laws;

   (h)~         by coercing, intimidating, threatening or interfering with the plaintiffs exercise or
                enjoyment of rights;

   (i~          with respect to the compensation, terms, conditions, or privileges of employment;

   (j)lkJ       other (specify):   ·-c u-0,'Sn,-t            ~ U t'..ft O- f'-eQ<SB \
   oJ.-       ~\C~\- v)h2A -\,,- l µM                             fu;\: cyn




                                                      3
             2:19-cv-02087-CSB-EIL # 1          Page 4 of 5



12. State here briefly and as clearly as possible the essential facts of your claim. Describe
    precisely how each defendant in this action is involved. Give dates and places.
    Concentrate on describing as clearly and simply as possible what employment action or
    situation you allege to have been illegal and how it violated your rights. It is not
    necessary to make legal arguments or cite any cases or statutes.




         I

 Y:>R~~a.u ¥--             ~Y\Q_ wa::::i           wfLR,Ue-~ ~-~ ,
  IY\Qct.J).,. 01() G Li& O~DJ,st ~                                 Af 8D
  ro     * R r~N\0-f'                  m\ ½~            2)c:un,Qr'8:;t{\
   c oJ,\.-e d         a, DJ~~ ~ M ~\D~,e_ a                       . (}.cuvtb
  ~ \ \< 1c-.. ~Ir). ~ \S~ lfNL,                          ~ r·ie_ ~<rkcl Y\UY\
  C~cl4-hCL~ ~-•SY\Sl.(\ \\osfa..is~ C-s-6\--wcr~.
13. THEREFORE, the plaintiff asks that the court grant the following relief to the plaintiff
    [check only those that apply]

   ca)lll       Direct the defendant to hire the plaintiff.

   (b)[gf       Direct the defendant to re-employ the plaintiff

   cc)   •      Direct the defendant to promote the plaintiff.

   (d)E'J       Direct the defendant to reasonably accommodate the plaintiffs religion.

   (e):@        Direct the defendant to reasonably accommodate the plaintiffs disabilities.

   (f)   •      Direct the defendant to (specify)14              t:f\..R , \b'S,'S,   ~
                                                   4
           2:19-cv-02087-CSB-EIL # 1           Page 5 of 5




                If available, grant the plaintiff appropriate injnnctive relief, lost wages,
                liquidated/double damages, front pay, compensatory damages, punitive damages,
                prejudgment interest, post-judgment interest, and costs, including reasonable
                attorney fees and expert witness fees.

                Grant such other relief as the Court may find appropriate.




(Plainti   s signatur

  l\ Gf\C: :J C Gero.:? 6\c~~    "
                           "-YE'~~
(Plaintiffs name)  I.,




\~To         N:\0..ClQQ C Lt Jf-4J O
(Plaintiffs street address)                    '   ~
                                                       f-±'2oL
(City)~~                       (State):sl,l,       (ZlP)l.l1.W~

(Plaintiffs telephone number)~-           U). Ot)- \ \ 1 D

                                                                            -~·7~1-~{]~
                                                             Date: _4...,____,




                                                   5
